NESBITT, Judge
(concurring in part, dissenting in part):
I agree with the majority that Stuyvesant’s action against Cook was not barred by limitations.
I would affirm the remaining summary judgment because the bus ducting supplied by the manufacturer was precisely in accordance with the plans and specifications drawn by the electrical engineers which were in accordance with the building code. Moreover, the only evidence of any negligence occurred through the malfunctioning *1105of the duct which was due to its improper maintenance or improper design. Consequently, I dissent with the majority view to reverse that aspect of the summary final judgment.